Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 1 of 7 PageID: 29




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                            :
MARKIESE KING,                              :       CIV. NO. 21-5628 (RMB/KMW)
                                            :
              Plaintiff                     :
                                            :              OPINION
       v.                                   :
                                            :
X. PONCA et al.,                            :
                                            :
              Defendants                    :


BUMB, United States District Judge

       Plaintiff Markiese King, a federal prisoner presently confined in the Federal

Correctional Institution in Pollock, Louisiana brings this pro se civil rights action pursuant

to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics. 403 U.S. 388

(1971) for alleged unconstitutional conduct of prison employees at the Federal Correctional

Institution in Fort Dix, New Jersey (“FCI Fort Dix”). (Compl., Dkt. No. 1.) Plaintiff filed

an application to proceed in forma pauperis (“IFP”) which establishes his financial eligibility

to proceed without prepayment of fees under 28 U.S.C. § 1915. (Dkt. No. 4.) Plaintiff also

filed a motion to appoint pro bono counsel under 28 U.S.C. § 1915(e)(1). (Dkt. No. 5.)

       When a prisoner is permitted to proceed without prepayment of the filing fee or

when the prisoner pays the filing fee for a civil action regarding prison conditions and seeks

redress from a governmental entity, officer or employee of a governmental entity, 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1) require courts to review the

complaint and sua sponte dismiss any claims that are: (1) frivolous or malicious; (2) fail to

state a claim on which relief may be granted; or (3) seek monetary relief against a defendant
Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 2 of 7 PageID: 30




who is immune from such relief. For the reasons discussed below, the Court will permit the

complaint to proceed in part.

   I.       Sua Sponte Dismissal

        Courts must liberally construe pleadings that are filed pro se. Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se

complaint, however inartfully pleaded, must be held to ‘less stringent standards than formal

pleadings drafted by lawyers.’” Id. (internal quotation marks omitted). “Court personnel

reviewing pro se pleadings are charged with the responsibility of deciphering why the

submission was filed, what the litigant is seeking, and what claims she may be making.” See

Higgs v. Atty. Gen. of the U.S., 655 F.3d 333, 339–40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness in Pro Se Cases: A

Study of the Pro Se Docket in the Southern District of New York, 30 Fordham Urb. L.J.

305, 308 (2002)).

        A pleading must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “[T]he legal standard for dismissing a

complaint for failure to state a claim pursuant to § 1915A is identical to the legal standard

employed in ruling on 12(b)(6) motions.” Courteau v. United States, 287 Fed.Appx. 159,

162 (3d Cir.2008) (citing Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir.2000)). Therefore,

the Court relies on precedent discussing the Rule 12(b)(6) motion to dismiss standard for

failure to state a claim. “[A] complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw


                                                 2
Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 3 of 7 PageID: 31




the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Twombly, 550 U.S. at 556.) Legal conclusions, together with threadbare recitals of

the elements of a cause of action, do not suffice to state a claim. Id.

Thus, “a court considering a motion to dismiss can choose to begin by identifying pleadings

that, because they are no more than conclusions, are not entitled to the assumption of

truth.” Iqbal, 556 U.S. at 679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If a complaint can be

remedied by an amendment, a district court may not dismiss the complaint with prejudice

but must permit the amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.    DISCUSSION

       A.      The Complaint

       Plaintiff alleges the following facts in his complaint, accepted as true for purposes of

screening for dismissal pursuant to 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b)(1) and 42 U.S.C. §

1997e(c)(1). (Compl. at 1-6, Dkt. No. 1.) At the time of the incidents alleged in the

complaint, Plaintiff was confined in FCI Fort Dix. During this time, Plaintiff worked for

UNICOR, sewing clothes for the United States Army. He alleges sexual harassment and

retaliation by Defendant Officer X. Ponca (“Ponca”).

       Specifically, Plaintiff alleges that while he was working one morning, Ponca called

him into his office. Plaintiff alleges Ponca “had a creepy grin on his face,” and to break the

silence, Plaintiff asked if there was a problem. Ponca responded that his sources told him

Plaintiff was in the TV room with a transgender person with the lights out. Plaintiff

contends he told Ponca not to disrespect him, left the office, and informed other inmates of


                                                3
Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 4 of 7 PageID: 32




the encounter. Plaintiff further alleges that Ponca told the entire UNICOR factory that

Plaintiff had been in a dark room with a transgender person.

         Plaintiff approached Ponca and asked him to stop spreading misinformation. Ponca

allegedly called him into the office again, and asked if Plaintiff “knew what it felt like being

inside a man.” He allegedly told Plaintiff “there was nothing wrong with it” and “not to

knock it until you try it” because “it’s the same feeling as a woman.” Ponca then allegedly

asked Plaintiff if the tattoos on his hands were new, grabbed Plaintiff’s left hand, and began

caressing it “in a sexual manner….” Plaintiff immediately removed his hand, and upon

leaving the office, Ponca allegedly stated, “the world is changing, and you will one day

understand what I’m saying.”

         The following day, Plaintiff went to the psychology office and filed a PREA

complaint. Plaintiff alleges that when Ponca discovered he had filed the PREA complaint,

he began harassing him with cell searches and writing him up for no reason. Plaintiff

reported Ponca’s behavior to the psychology office on multiple occasions, but he was told

there was nothing they could do.

         Weeks after filing the PREA complaint, Plaintiff was sent to the Special Housing

Unit (“SHU”) from September 30, 2020 to October 21, 2020. Plaintiff alleges Ponca set this

up by having Inmate Ryker file a false PREA complaint against Plaintiff. While in the

SHU, Plaintiff was interviewed by the Special Investigation Section (“SIS”) and claims SIS

knew that a prison official had coerced Ryker to falsify a PREA complaint and wanted to

know who did it. Upon release from the SHU, Plaintiff spoke to staff in the psychology

department again, asking them to add information to his existing PREA complaint against

Ponca.


                                                4
Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 5 of 7 PageID: 33




       Plaintiff alleges that he quit his UNICOR job on March 3, 2021, because he felt

unsafe and uncomfortable in the presence of Ponca. Plaintiff further alleges that he has felt

stressed, scared and suicidal. He filed a BP-8 remedy form and asked his unit team for an

administrative remedy, to no avail. Plaintiff filed this suit against Ponca, the Fort Dix

Psychology Department, Associate Warden Dr. Kodger, and the Federal Bureau of Prisons.

Plaintiff did not specify the relief sought.

       B.      Bivens Claims

               1.      Immunity

       Plaintiff named as defendants the Federal Bureau of Prisons and the Fort Dix

Psychology Department. “Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit.” F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994).

Congress has not waived sovereign immunity for damages claims based on constitutional

torts against federal agencies, in fact Congress has not created a statutory claim analogous

to 42 U.S.C. § 1983 for constitutional tort claims against federal actors. See generally

Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). Therefore, the Court will dismiss the damages

claim against the Federal Bureau of Prisons, and the FCI Fort Dix Psychology Department,

which is a department within the Federal Bureau of Prisons. Dismissal of the damages

claims are with prejudice based on Eleventh Amendment immunity. Plaintiff is not

precluded from seeking prospective injunctive relief from the Bureau of Prisons, but he has

not requested injunctive relief in his complaint. Moreover, Plaintiff may bring damages

claims against individuals within the Fort Dix Psychology Department in their individual

capacity.




                                               5
Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 6 of 7 PageID: 34




               2.      First Amendment Retaliation and Eighth Amendment Claims may proceed
                       against Officer Ponca and Dr. Kodger in their individual capacities

       Plaintiff adequately pled a First Amendment retaliation claim. As to Plaintiff’s

Eighth Amendment claims against Ponca (for sexual harassment) and Kodger (for failure to

protect), the Third Circuit Court of Appeals recently held that where a transgender prisoner

allegedly informed prison officials repeatedly that the prisoner felt unsafe housed in a

minimum security cell with no lock (even though the minimum security facility had no

locks on any cells) due to the institution’s “violent morale,” and prison officials failed to

immediately transfer her, the court must accept the Plaintiff’s expressed fears at face value,

despite no specific threat or alleged pattern of sexual assaults at the facility. See Shorter v.

United States, No. 20-2554, 2021 WL 3891552 (3d Cir. Sept. 1, 2021) (reversing district

court’s dismissal without prejudice to amend, and rejecting Government argument that such

broad standard imposed a “strict liability rule” that all transgender inmates are at excessive

risk at all times.) Therefore, the Eighth Amendment claims may proceed.

       B.      Motion to Appoint Pro Bono Counsel

       Plaintiff seeks appointment of pro bono counsel. 28 U.S.C. § 1915(g) governs a

court’s discretionary appointment of pro bono counsel in civil cases. Prior to appointing

counsel, district courts must first determine if the plaintiff’s claims have arguable merit in

fact and law. Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993). If so, courts should consider

additional factors including the plaintiff's ability to present his or her case, the difficulty of

the legal issues, the ability of the plaintiff to pursue a factual investigation, and whether the

case turns on credibility determinations or requires expert witness testimony. Id. at 156-57.

       Plaintiff has demonstrated an adequate understanding of the law and the ability to

present the relevant facts by filing his pro se complaint in this matter. If Plaintiff encounters

                                                 6
Case 1:21-cv-05628-RMB-KMW Document 9 Filed 09/09/21 Page 7 of 7 PageID: 35




circumstances that inhibit his ability for self-representation as the case progresses, he may

renew his request for appointment of pro bono counsel. The Court will deny the motion to

appoint pro bono counsel without prejudice.

III.   CONCLUSION

       For the reasons stated above, the Court allows the complaint to proceed in part and

dismisses the complaint in part. The Court denies Plaintiff’s request for pro bono counsel

without prejudice.



An appropriate order follows.



DATE: September 8, 2021

                                     s/Renée Marie Bumb
                                     RENÉE MARIE BUMB
                                     United States District Judge




                                               7
